

Exhibit 10.12
_________________________________






EMPLOYMENT AGREEMENT
BETWEEN
NICHOLAS GACHASSIN, III
AND
LHC GROUP, INC.




_________________________________













--------------------------------------------------------------------------------




   
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between LHC Group, Inc., a
Delaware corporation (the “Company”), and Nicholas Gachassin, III (“Executive”),
is dated as of January 2, 2019 (the “Effective Date”).


BACKGROUND


WHEREAS, the Company desires to engage Executive as Executive Vice President,
General Counsel and Corporate Secretary in accordance with the terms of this
Agreement, and Executive is willing to serve as such in accordance with the
terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.    Employment. Executive is hereby employed as Executive Vice President,
General Counsel and Corporate Secretary as of the Effective Date. In such
capacity, Executive will be based in Lafayette, Louisiana, and shall have the
duties, responsibilities and authority commensurate with such position as shall
be assigned to him by the Chief Executive Officer of the Company, and will
report directly to the Chief Executive Officer of the Company.


2.    Term. Executive’s employment shall be governed by the terms and conditions
of this Agreement for a period beginning on the Effective Date and ending on the
third anniversary of the Effective Date (the “Term”). Beginning on the third
anniversary of the Effective Date, and on each subsequent anniversary
thereafter, the Term shall, without further action by Executive or the Company,
be extended by an additional one (1)-year period; provided, however, that either
the Company or Executive may, by notice to the other given at least six (6)
months prior to the scheduled expiration of the Term or any then current renewal
term, cause the Term or such then current renewal period to cease to extend
automatically. Upon such notice, the Term shall terminate upon the expiration of
the then-current term, including any prior extensions. Notwithstanding the
foregoing, following the occurrence of a Change of Control, the Company may not
cause the Term to expire earlier than the second (2nd) anniversary of the Change
of Control.


3.    Extent of Service. During the Term, and excluding any periods of vacation,
holiday, sick leave and Company-approved leave of absence to which Executive is
entitled in accordance with Company policies, Executive agrees to devote
substantially all of his business time, attention, skill and efforts exclusively
to the faithful performance of his duties hereunder. It shall not be a violation
of this Agreement for Executive to (i) devote reasonable time to charitable or
community activities,


2

--------------------------------------------------------------------------------




(ii) serve on corporate, civic, educational or charitable boards or committees,
subject to the Company’s standards of business conduct or other code of ethics,
(iii) deliver lectures or fulfill speaking engagements from time to time on an
infrequent basis, and/or (iv) manage personal business interests and
investments, subject to the Company’s standards of business conduct or other
code of ethics, and so long as such activities do not interfere in a material
manner or on a routine basis with the performance of Executive’s
responsibilities under this Agreement. The Company acknowledges that Executive’s
former law firm will continue to bear his family name and Executive agrees that
his involvement with such firm, if any, will be in accordance with this
paragraph. Furthermore, Executive agrees that transactions with his former firm,
if any, will be subject to and in compliance with the Company’s policy with
respect to related party transactions.


4.    Compensation and Benefits.


(a)    Base Salary. During the Term, the Company will pay to Executive base
salary at the rate of Three Hundred Eighty Five Thousand Dollars ($385,000) per
year (“Base Salary”), less normal withholdings, payable in approximately equal
bi-weekly or other installments as are or become customary under the Company’s
payroll practices for its employees from time to time. The Compensation
Committee of the Board of Directors of the Company (or the full Board, if there
is no Compensation Committee) shall review Executive’s Base Salary annually and
may increase (but not decrease) Executive’s Base Salary from year to year. Such
adjusted salary then shall become Executive’s Base Salary for purposes of this
Agreement. The annual review of Executive’s salary by the Board will consider,
among other things, Executive’s own performance, and the Company’s performance.


(b)    Incentive, Savings and Retirement Plans During the Term, Executive shall
be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs available to senior executive officers of the
Company (“Peer Executives”). Without limiting the foregoing, the following shall
apply:


(i)    during the Term, Executive will be entitled to participate in the
Company’s executive bonus plan, pursuant to which he will have an opportunity to
receive an annual cash bonus (which may be paid in quarterly installments) based
upon the achievement of performance goals established from year to year by the
Compensation Committee of the Board of Directors of the Company (such bonus
earned at the stated “goal” level of achievement being referred to herein as the
“Target Bonus,” which, for calendar year 2019, shall be no less than 60% of the
Base Salary in effect for calendar year 2019); and




3

--------------------------------------------------------------------------------




(ii)    during the Term, Executive will be eligible for grants, under the
Company’s long-term incentive plan or plans, of stock options and/or restricted
stock awards (or such other stock-based awards as the Company makes to Peer
Executives). Nothing herein requires the Board of Directors to make grants of
options or other awards in any year.


(c)    Welfare Benefit Plans. During the Term, Executive and Executive’s
eligible dependents shall be eligible for participation in, and shall receive
all benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription
drug, dental, disability, employee life, dependent life, accidental death and
travel accident insurance plans and programs) (“Welfare Plans”) to the extent
available to other Peer Executives.


(d)    Expenses. During the Term, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Executive in the course of
performing his duties and responsibilities under this Agreement, in accordance
with the policies, practices and procedures of the Company to the extent
available to other Peer Executives with respect to travel, entertainment and
other business expenses.


(e)    Fringe Benefits. During the Term, Executive shall be entitled to fringe
benefits in accordance with the plans, practices, programs and policies of the
Company available to other Peer Executives.


(f)    Vacation. During the Term, Executive will be entitled to such paid
vacation time as may be provided from time to time under any plans, practices,
programs and policies of the Company available to other Peer Executives.


(g)    Office and Support Staff. During the Term, Executive will be entitled to
office, furnishings and equipment of similar type and quality made available to
other Peer Executives. During the Term, Executive will be entitled to
secretarial and other assistance reasonably necessary for the performance of his
duties and responsibilities.


(h)    Annual Compensation Review. As set forth in Section 4(a) herein, on an
annual basis the Compensation Committee of the Board of Directors of the Company
shall conduct an overall review of Executive’s compensation package including
base salary, short term incentives and long-term incentives. This review shall
be based on input from the Chief Executive Officer of the Company and a review
of Executive’s performance and the Company’s performance. In addition, on an
annual basis, the Chief Executive Officer of the Company and the Chair of the
Compensation


4

--------------------------------------------------------------------------------




Committee shall review with Executive his compensation package, including any
compensation surveys and other comparable data used by the Compensation
Committee to establish Executive’s compensation package. As set forth above,
this review will not result in a decrease in Executive’s Base Salary from the
previous year.


(i)    One-Time Equity Grant. Solely in consideration of Executive’s execution
of this Agreement, the Compensation Committee of the Board of Directors has
authorized (i) a one-time grant of 3,485 shares of restricted stock to be issued
to Executive on the Effective Date and (ii) a one-time cash bonus in the amount
of One Hundred Fifty Thousand Dollars ($150,000.00). The restricted stock will
vest as to twenty percent (20%) of the shares on each of the first five
anniversaries of the first day of the first full month following the Effective
Date and will be subject to the terms set forth in this Agreement and in the
Company’s standard restricted stock agreement.


5.    Change of Control. For the purposes of this Agreement, a “Change of
Control” shall mean the occurrence of any of the following events:


(a)    individuals who, on the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this Section 5 being as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and as used in Section 13(d)(3) and 14(d)(2) of
the Exchange Act) other than the Board (“Proxy Contest”), including by reason of
any agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; or


(b)    any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (i) thirty-five
percent (35%) or more of the then-outstanding shares of common stock of the
Company (“Company Common Stock”) or (ii) securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of directors (the
“Company Voting Securities”); provided, however, that for purposes of this
paragraph (b), the following acquisitions of Company Common Stock or Company
Voting Securities shall not constitute a Change of Control: (A) an acquisition
directly from the Company, (B) an acquisition by the Company or a subsidiary of
the Company, (C) an acquisition by any employee benefit plan (or related trust)


5

--------------------------------------------------------------------------------




sponsored or maintained by the Company or any subsidiary of the Company, or (D)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in paragraph
(c) below); or


(c)    the consummation of a recapitalization, reorganization, merger,
consolidation, statutory share exchange or similar form of transaction involving
the Company or a subsidiary of the Company (a “Reorganization”), or the sale or
other disposition of all or substantially all of the Company’s assets (a “Sale”)
or the acquisition of assets or stock of another entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from or surviving such Reorganization, Sale or Acquisition (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets or stock either
directly or through one or more subsidiary entities, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (x) the Company or any subsidiary of the Company, (y) the Surviving
Entity or its ultimate parent entity, or (z) any employee benefit plan (or
related trust) sponsored or maintained by any of the foregoing) is the
beneficial owner, directly or indirectly, of thirty-five percent (35%) or more
of the total common stock or thirty-five percent (35%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or


(d)    approval by the members or stockholders of the Company, as the case may
be, of a complete liquidation or dissolution of the Company.


6.    Termination of Employment.


(a)    Death or Retirement. Executive’s employment shall terminate automatically
upon Executive’s death or Retirement during the Term. For purposes of this
Agreement,


6

--------------------------------------------------------------------------------




“Retirement” shall mean normal retirement as defined in the Company’s
then-current retirement plan, or if there is no such retirement plan,
“Retirement” shall mean voluntary termination after age sixty-five (65) with at
least ten (10) years of service.


(b)    Disability. If the Company determines in good faith that the Disability
(as defined below) of Executive has occurred during the Term, it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the thirtieth (30th) day after receipt of such written notice by Executive
(the “Disability Effective Date”), provided that, within the thirty (30) days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties. For purposes of this Agreement, “Disability” shall have
the same meaning as provided in the long-term disability plan or policy
maintained by the Company and covering Executive. If no such long-term
disability plan or policy is maintained, “Disability” shall mean the inability
of Executive, as determined by the Board of Directors, to perform the essential
functions of his regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six (6)
consecutive months.


(c)    Termination by the Company. The Company may terminate Executive’s
employment during the Term with or without Cause. For purposes of this
Agreement, “Cause” shall mean:
(i)    any conduct by Executive involving moral turpitude that has a material
adverse impact on the Company or on Executive’s ability to perform his duties
hereunder;


(ii)    Executive’s commission or conviction of, or pleading guilty
or nolo contendere (or any similar plea or admission) to, a felony or a criminal
act involving dishonesty or other moral turpitude;


(iii)    any failure to abide by any material laws applicable to him in his
capacity as an employee or executive of the Company or applicable to the Company
or any of its parents or subsidiaries;


(iv)    any failure or refusal on the part of Executive to perform his duties
under this Agreement or to obey lawful directives from the Board of Directors or
Chief Executive Officer of the Company, or either of their designees, if not
remedied within ten (10) business days after Company’s providing notice thereof;




7

--------------------------------------------------------------------------------




(v)    any violation of any policy of Company relating to equal employment
opportunity, harassment, business conduct or conflict of interest;


(vi)    use of illegal drugs, abuse of other controlled substances or working
under the influence of alcohol or other controlled substances; and


(vii)    any breach by Executive of any obligation under this Agreement if not
remedied within ten (10) business days after Company’s providing notice thereof.


(d)    Termination by Executive. Executive’s employment may be terminated by
Executive during the Term for Good Reason or no reason. For purposes of this
Agreement, unless written consent of Executive is obtained, “Good Reason” shall
mean:


(i)    a material reduction by the Company in Executive’s Base Salary as in
effect on the Effective Date (which reduction in Base Salary is not permitted by
Section 4(a) hereof) or as the same may be increased from time to time;


(ii)    any failure by the Company to comply with and satisfy Section 14(c) of
this Agreement;


(iii)    the material breach by the Company of any of the financial obligations
of Company set forth in this Agreement;


(iv)    a requirement by the Company for Executive to relocate his principal
place of employment to a location more than seventy-five (75) miles from
Lafayette, Louisiana; or


(v)     after the occurrence of a Change of Control, a material diminution in
Executive’s position, authority, duties or responsibilities.


Any claim of “Good Reason” under this Agreement shall be communicated by
Executive to the Company in writing, which writing shall specifically identify
the factual details concerning the event(s) giving rise to Executive’s claim of
Good Reason under this Section 6(d). The Company shall have an opportunity to
cure any claimed event of Good Reason within thirty (30) days of such notice
from Executive. Good Reason shall cease to exist for an event or condition
described in clauses (i), (ii) and (iii) above on the ninetieth (90th) day
following its occurrence, unless Executive has given the Company written notice
thereof prior to such date.




8

--------------------------------------------------------------------------------




(e)    Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) specifies the termination
date. The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.


(f)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or a date within thirty
(30) days after receipt of the Notice of Termination, as specified in such
notice, (ii) if Executive’s employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date of receipt of
the Notice of Termination or a date within ninety (90) days after receipt of the
Notice of Termination, as specified in such notice, (iii) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the Disability Effective
Date, as the case may be, and (iv) if Executive’s employment is terminated by
Executive without Good Reason, the Date of Termination shall be sixty (60) days
following the Company’s receipt of the Notice of Termination, unless the Company
specifies an earlier Date of Termination.


7.    Obligations of the Company upon Termination.


(a)    Termination by Executive for Good Reason; Termination by the Company
Other Than for Cause or Disability. If, during the Term, the Company shall
terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate employment for Good Reason within a period of
one-hundred and eighty (180) days after the occurrence of the event giving rise
to Good Reason, then and, with respect to the payments and benefits described
below, only if Executive executes a Release in substantially the form of Exhibit
A hereto (the “Release”):


(i)    the Company shall provide to Executive in a single lump sum cash payment
within thirty (30) days after the Date of Termination, or if later, within five
(5) days after the Release becomes effective and nonrevocable (but in no event
shall such amount be payable later


9

--------------------------------------------------------------------------------




than March 15 of the year following the year in with Executive’s employment was
terminated), the aggregate of the following amounts:


A.    the sum of the following amounts, to the extent not previously paid to
Executive (the “Accrued Obligations”): (1) Executive’s Base Salary through the
Date of Termination, and (2) any accrued pay in lieu of unused vacation (in
accordance with the Company’s vacation policy; and


B.    a severance payment as determined pursuant to clause (x) or (y) below, as
applicable:


(x)    if the Date of Termination occurs before, or more than two (2) years
after, the occurrence of a Change of Control, the severance payment shall be the
product of one-and-a-half (1.5) times the sum of (1) Executive’s Base Salary in
effect as of the Date of Termination (ignoring any decrease in Executive’s Base
Salary unless consented to by Executive), and (2) the greater of the average of
the annual cash bonuses earned by Executive for the two (2) fiscal years in
which annual bonuses were paid immediately preceding the year in which the Date
of Termination occurs, or Executive’s Target Bonus for the year in which the
Date of Termination occurs; or


(y)    if the Date of Termination occurs within two (2) years after the
occurrence of a Change of Control, the severance payment shall be the product of
two-and-a-half (2.5) times the sum of (1) Executive’s Base Salary in effect as
of the Date of Termination, and (2) the greater of the average of the annual
bonuses earned by Executive for the two fiscal years in which annual bonuses
were paid immediately preceding the year in which the Date of Termination
occurs, or Executive’s Target Bonus for the year in which the Date of
Termination occurs; and


(ii)    the Company shall pay to Executive, in a single lump sum cash payment at
the time that annual bonuses are paid to Peer Executives, or such later date as
may be required pursuant to Section 15(i), an annual bonus for the year in which
the Date of Termination occurs, equal to (i) the bonus, if any, that would have
been earned by Executive under the annual incentive bonus plan for such year if
he had remained employed on such payment date, based on actual performance under
applicable financial metrics, multiplied by (ii) a fraction, the numerator of
which is the number of days worked by Executive during such final year and the
denominator of which is three-hundred and sixty-five (365) (the “Prorated Final
Year Bonus”); and




10

--------------------------------------------------------------------------------




(iii)    to the extent not theretofore paid or provided, the Company shall
timely pay or deliver, as appropriate, all other benefits due to Executive
pursuant to any employee benefit plans or incentive plans maintained by the
Company with respect to services rendered by Executive prior to the Date of
Termination (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).


(iv)    In addition to the payments and benefits described in clauses (i), (ii)
and (iii) above, Executive shall be entitled to the following additional
benefits:


A.    If the Date of Termination occurs within two (2) years after the
occurrence of a Change of Control, all grants of stock options and other equity
awards granted by the Company and held by Executive as of the Date of
Termination will become immediately vested and exercisable as of the Date of
Termination and, to the extent necessary, this Agreement is hereby deemed an
amendment of any such outstanding stock option or other equity award;


B.    If the Date of Termination occurs before a Change of Control or two (2)
years following the occurrence of a Change of Control, then, except as provided
below, all grants of stock options and other equity awards granted by the
Company and held by Executive as of the Date of Termination will remain
outstanding and will (i) continue to vest and become exercisable in accordance
with their current vesting schedule provided that Executive continues to comply
with the provisions of Section 12 hereof following the Date of Termination and
during the Restricted Period (and any unvested award shall be forfeited in the
event Executive breaches any of the provisions of Section 12 during such
period), and (ii) continue to vest and become exercisable in accordance with
their current vesting schedule without condition following the end of the
Restricted Period provided that Executive complied with the provisions of
Section 12 hereof during the Restricted Period. Notwithstanding the foregoing,
if Executive incurs a tax liability with respect to an award of restricted stock
prior to the time the restrictions on such restricted stock would lapse in
accordance with this Section 7(a)(iv)(B), the restrictions shall lapse on the
date such tax liability arises with respect to the number of whole shares of the
Company’s common stock having a fair market value at such time no greater than
the amount required to satisfy all tax withholding requirements applicable
thereto. The Company shall withhold such released shares to satisfy such
withholding obligations, and any unvested shares of restricted stock will be
subject to the remaining vesting schedule. To the extent necessary, this
Agreement is hereby deemed an amendment of any such outstanding stock option or
other equity award; and


C.    If Executive elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible


11

--------------------------------------------------------------------------------




dependents would be entitled under Section 4980B of the Code (COBRA), then
during the period that Executive is entitled to such coverage under COBRA (the
“Coverage Period”), the Company shall pay the excess of (i) the COBRA cost of
such coverage, over (ii) the amount that Executive would have had to pay for
such coverage if he had remained employed during the Coverage Period and paid
the active employee rate for such coverage, provided, however, that the cost so
paid on behalf of Executive by the Company will be deemed taxable income to
Executive to the extent required by law, and provided, further, that if
Executive becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to Executive’s
spouse), the Company’s obligation to pay the cost of health coverage as
described herein shall cease, except as otherwise provided by law.


If Executive’s employment is terminated by the Company without Cause prior to
the occurrence of a Change of Control and if it can reasonably be shown that
Executive’s termination (i) was at the direction or request of a third party
that had taken steps reasonably calculated to effect a Change of Control after
such termination, or (ii) otherwise occurred in anticipation of a Change of
Control, and in either case a Change of Control as defined hereunder does, in
fact, occur, then Executive shall have the rights described in this Section 7(a)
as if the Change of Control had occurred on the date immediately preceding the
Date of Termination.


Executive acknowledges and agrees that the receipt of severance benefits
provided in this Section 7(a) constitutes consideration for the restrictions on
the conduct of Executive contained in Section 12 of this Agreement.


(b)    Death or Disability. If Executive’s employment is terminated by reason of
his death or Disability during the Term, all grants of stock options and other
equity awards granted by the Company and held by Executive will become
immediately vested and exercisable as of the Date of Termination (and this
Agreement is hereby deemed an amendment of any such outstanding stock option or
other equity award to the extent necessary), and this Agreement shall terminate
without further obligations to Executive or his estate, beneficiaries or legal
representatives, other than for payment of Accrued Obligations and the timely
payment or provision of Other Benefits. Accrued Obligations shall be paid to
Executive or his estate, beneficiary or legal representative, as applicable, in
a lump sum in cash within thirty (30) days of the Date of Termination. With
respect to the provision of Other Benefits, the term Other Benefits as used in
this Section 7(b) shall include, without limitation, and Executive or his
estate, beneficiaries or legal representatives, as applicable, shall be entitled
to receive, benefits under such plans, programs, practices and policies relating
to death, disability or retirement benefits, if any, as are applicable to
Executive or his family on the Date of Termination.


12

--------------------------------------------------------------------------------






(c)    Cause, Voluntary Termination without Good Reason or Retirement. If
Executive’s employment shall be terminated for Cause during the Term, or if
Executive voluntarily terminates employment during the Term without Good Reason
or by reason of his Retirement, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits.


(d)    Expiration of Term Following Notice. If either party gives notice under
Section 2 to cause the Term to cease to extend automatically, this Agreement
shall terminate without further obligations to Executive upon the expiration of
the then-current term, provided, however, that if it is the Company who gives
notice to Executive under Section 2 to cause the Term to cease to extend
automatically, then upon Executive’s termination of employment following such
notice, all grants of stock options and other equity awards granted by the
Company and held by Executive as of the Date of Termination will remain
outstanding and will continue to vest and become exercisable in accordance with
their current vesting schedule for so long as Executive voluntarily complies
with the restrictions of Section 12 hereof following the Date of Termination as
if such restrictions applied to Executive. Any unvested award shall be forfeited
upon Executive’s failure to comply with any of the restrictions of Section 12 as
if such restrictions applied to Executive. To the extent necessary, this
Agreement is hereby deemed an amendment of any such outstanding stock option or
other equity award.


(e)    Resignations. Termination of Executive’s employment for any reason
whatsoever shall constitute Executive’s resignation as an officer of the
Company, its subsidiaries and affiliates.


8.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company and for which
Executive may qualify, except as specifically provided herein. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
employee benefit plan, policy, practice or program of the Company, its
subsidiaries or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.


9.    Full Settlement; No Obligation to Mitigate. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated


13

--------------------------------------------------------------------------------




to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and,
except as explicitly provided herein, such amounts shall not be reduced whether
or not Executive obtains other employment.


10.    Internal Revenue Code Section 280G.


(a)    Notwithstanding any other contrary provisions in any plan, program or
policy of the Company, if all or any portion of the benefits payable under this
Agreement, either alone or together with other payments and benefits which
Executive receives or is entitled to receive from the Company, would constitute
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall reduce Executive’s
payments and benefits payable under this Agreement to the extent necessary so
that no portion thereof shall be subject to the excise tax imposed by Section
4999 of the Code, but only if, by reason of such reduction, the net after-tax
benefit shall exceed the net after-tax benefit if such reduction were not made.
“Net after-tax benefit” for these purposes shall mean the sum of (i) the total
amount payable to Executive under the Agreement, plus (ii) all other payments
and benefits which Executive receives or is then entitled to receive from the
Company that, alone or in combination with the payments and benefits payable
under the Agreement, would constitute a “parachute payment” within the meaning
of Section 280G of the Code (each such benefit hereinafter referred to as an
“Additional Parachute Payment”), less (iii) the amount of federal income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to Executive (based
upon the rate in effect for such year as set forth in the Code at the time of
the payment under the Agreement), less (iv) the amount of excise taxes imposed
with respect to the payments and benefits described in (i) and (ii) above by
Section 4999 of the Code. The parachute payments reduced shall be those that
provide Executive the best economic benefit and to the extent any parachute
payments are economically equivalent with each other, each shall be reduced pro
rata; provided, however, that Executive may elect to have the non-cash payments
and benefits due Executive reduced (or eliminated) prior to any reduction of the
cash payments due under this Agreement.


(b)    All determinations required to be made under this Section 10 shall be
made by the accounting firm that was the Company’s independent auditor prior to
the Change of Control or any other third party acceptable to Executive and the
Company (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Executive. All fees and expenses
of the Accounting Firm shall be borne solely by the Company as set forth in
Section 11(b) hereof. Absent manifest error, any determination by the Accounting
Firm shall be binding upon the Company and Executive.


14

--------------------------------------------------------------------------------






(c)    For purposes of determining whether and the extent to which any payments
would constitute a “parachute payment” (i) no portion of any payments or
benefits that Executive shall have waived at such time and in such manner as not
to constitute a “payment” within the meaning of Section 280G(b) of the Code
shall be taken into account, (ii) no portion of the payments shall be taken into
account which, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to Executive and selected by the Accounting Firm, does not constitute
a “parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the excise tax, no portion of such payments shall be taken into account which,
in the opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (within the meaning set forth in Section 280G(b)(3)
of the Code) allocable to such reasonable compensation, and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the payments
shall be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.


11.    Costs of Enforcement.


(a)    In any action taken in good faith relating to the enforcement of this
Agreement or any provision herein, Executive shall be entitled to reimbursement
for any and all costs and expenses incurred by him in enforcing or establishing
his rights thereunder, including, without limitation, reasonable attorneys’
fees, whether suit be brought or not, and whether or not incurred in
arbitration, trial, bankruptcy or appellate proceedings, but only if and to the
extent Executive is successful in asserting such rights. If Executive becomes
entitled to recover fees and expenses under this Section 11(a), the
reimbursement of an eligible expense shall be made within ten (10) business days
after delivery of Executive’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require, but in no event later than March 15 of the year after
the year in which such rights are established.


(b)    Executive shall also be entitled to be paid all reasonable legal fees and
expenses, if any, incurred in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Internal Revenue
Code to any payment or benefit hereunder. Such reimbursement of expenses shall
be made on a current basis, as incurred, and in no event later than December 31
of the year following the calendar year in which the taxes that are the subject
of the audit or proceeding are remitted to the taxing authority, or where as a
result of such audit or proceeding no taxes are remitted, December 31 of the
year following the calendar year in which


15

--------------------------------------------------------------------------------




the audit is completed or there is a final and nonappealable settlement or other
resolution of the proceeding.


12.    Restrictions on Conduct of Executive.


(a)    General. Executive and the Company understand and agree that the purpose
of the provisions of this Section 12 is to protect legitimate business interests
of the Company, as more fully described below, and is not intended to impair or
infringe upon Executive’s right to work, earn a living, or acquire and possess
property from the fruits of his labor. Executive hereby acknowledges that
Executive has received good and valuable consideration for the post-employment
restrictions set forth in this Section 12 in the form of the compensation and
benefits provided for herein. Executive hereby further acknowledges that the
post-employment restrictions set forth in this Section 12 are reasonable and
that they do not, and will not, unduly impair his ability to earn a living after
the termination of this Agreement.


In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require unique expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and he will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing him in such position and giving
him access to such information in reliance upon his agreement to abide by the
covenants set forth in this Section 12; (C) that due to Executive’s unique
experience and talent, the loss of Executive’s services to the Company under
this Agreement cannot reasonably or adequately be compensated solely by damages
in an action at law; (D) that Executive is capable of competing with the
Company; and (E) that Executive is capable of obtaining gainful, lucrative and
desirable employment that does not violate the restrictions contained in this
Agreement.


Therefore, Executive shall be subject to the restrictions set forth in this
Section 12.


(b)    Definitions. The following capitalized terms used in this Section 12
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms:


“Competitive Services” means the business of providing post-acute healthcare
services to patients through home nursing agencies, hospices, community
based/private duty agencies and long-term acute care hospitals.


16

--------------------------------------------------------------------------------






“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; customer files, data and financial information, details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.


“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the Term)
of an alleged breach of the Restrictive Covenants by Executive.


“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.


“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.


“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services, other than through
general advertising targeted at consumers, during the twelve (12) months prior
to the Determination Date.


“Protected Employees” means employees of the Company who were employed by the
Company or its affiliates at any time within six (6) months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.




17

--------------------------------------------------------------------------------




“Restricted Period” means the Term, and if Executive’s employment is terminated
for any reason during the Term or if Executive has given notice to the Company
under Section 2 to cause the Term to cease to extend automatically, the
Restricted Period shall mean the Term plus twenty-four (24) months (or the Term
plus six (6) months if Executive’s termination occurs within two (2) years after
the occurrence of a Change of Control); provided, however, that the Restricted
Period shall end with respect to the covenants in clauses (ii), (iii) and (iv)
of Section 12(c) on the sixtieth (60th) day after the Date of Termination in the
event the Company breaches its obligation, if any, to make any payment required
under Section 7(a)(i).


“Restricted Territory” means the geographical territories described on Exhibit
B hereto. The Company and Executive agree that Exhibit B shall be periodically
reviewed and updated as necessary to maintain a current and complete description
of the geographic territories in which the Company, including without
limitation, Almost Family, does business.


“Restrictive Covenants” means the restrictive covenants contained in Section
12(c) hereof.


“Third Party Information” means confidential or proprietary information subject
to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.


“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Louisiana.


“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports, and all
similar or related information (whether or not patentable) that relate to the
Company’s or its affiliates’ actual or anticipated business, research and
development, or existing or future products or services and


18

--------------------------------------------------------------------------------




that are conceived, developed, contributed to, made, or reduced to practice by
Executive (either solely or jointly with others) while employed by the Company
or its affiliates.


(c)    Restrictive Covenants.


(i)    Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the Term and at all times
after the date that this Agreement terminates for any reason, Executive shall
not directly or indirectly transmit or disclose any Trade Secret of the Company
to any Person, and shall not make use of any such Trade Secret, directly or
indirectly, for himself or for others, without the prior written consent of the
Company. The parties acknowledge and agree that this Agreement is not intended
to, and does not, alter either the Company’s rights or Executive’s obligations
under any state or federal statutory or common law regarding trade secrets and
unfair trade practices.


Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
that is required to be disclosed by law, court order or other legal
process; provided, however, that in the event disclosure is required by law,
Executive shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by Executive.


Executive acknowledges that any and all Confidential Information is the
exclusive property of the Company and agrees to deliver to the Company on the
Date of Termination, or at any other time the Company may request in writing,
any and all Confidential Information which he may then possess or have under his
control in whatever form same may exist, including, but not by way of
limitation, hard copy files, soft copy files, computer disks, and all copies
thereof.


(ii)    Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly,


19

--------------------------------------------------------------------------------




Executive hereby agrees that during the Restricted Period, Executive shall not
directly or indirectly on Executive’s own behalf or as a Principal or
Representative of any Person or otherwise solicit or induce any Protected
Employee to terminate his employment relationship with the Company or to enter
into employment with any other Person.


(iii)    Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period and in the Restricted Territory, Executive shall
not, without the prior written consent of the Company, directly or indirectly,
on Executive’s own behalf or as a Principal or Representative of any Person,
solicit, divert, take away or attempt to solicit, divert or take away a
Protected Customer for the purpose of providing or selling Competitive
Services; provided, however, that the prohibition of this covenant shall apply
only to Protected Customers with whom Executive had Material Contact on the
Company’s behalf during the twelve (12) months immediately preceding the Date of
Termination; and, provided further, that the prohibition of this covenant shall
not apply to the conduct of general advertising activities. For purposes of this
Agreement, Executive had “Material Contact” with a Protected Customer if (a) he
had business dealings with the Protected Customer on the Company’s behalf; (b)
he was responsible for supervising or coordinating the dealings between the
Company and the Protected Customer; or (c) he obtained Trade Secrets or
Confidential Information about the customer as a result of his association with
the Company.


(iv)    Noncompetition with the Company. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive understands and agrees that, during the Restricted Period and within
the Restricted Territory, he shall not, directly or indirectly, carry on or
engage in Competitive Services on his own or on behalf of any Person, or any
Principal or Representative of any Person; provided, however, that the
provisions of this Agreement shall not be deemed to prohibit the ownership by
Executive of any securities of the Company or its affiliated entities or not
more than five percent (5%) of any class of securities of any corporation having
a class of securities registered pursuant to the Exchange Act. Executive
acknowledges that the Restricted Territory is reasonable because the Company
carries on and engages in Competitive Services throughout the Restricted
Territory and that in the performance of his duties for the Company he is
charged with operating on the Company’s behalf throughout the Restricted
Territory.


(v)    Ownership of Work Product. Executive acknowledges that the Work Product
belongs to the Company or its affiliates and Executive hereby assigns, and
agrees to assign,


20

--------------------------------------------------------------------------------




all of the Work Product to the Company or its affiliates. Any copyrightable work
prepared in whole or in part by Executive in the course of his work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company or such affiliate shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Executive hereby assigns and agrees to assign to the Company or such affiliate
all right, title, and interest, including without limitation, copyright in and
to such copyrightable work. Executive shall promptly disclose such Work Product
and copyrightable work to the Board of Directors and perform all actions
reasonably requested by the Board (whether during or after the Term) to
establish and confirm the Company’s or such affiliate’s ownership (including,
without limitation, assignments, consents, powers of attorney, and other
instruments).


(vi)    Third Party Information. Executive understands that the Company and its
affiliates will receive Third Party Information. During the Term and thereafter,
and without in any way limiting the provisions of Section 12(c)(i) above,
Executive will hold Third Party Information in the strictest confidence and will
not disclose to anyone (other than personnel of the Company or its affiliates
who need to know such information in connection with their work for the Company
or its affiliates) or use, except in connection with his work for the Company or
its affiliates, Third Party Information unless expressly authorized by a member
of the Board of Directors in writing.


(vii)    Use of Information of Prior Employers. During the Term, Executive will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employers or any other person to whom Executive has an
obligation of confidentiality, and will not bring onto the premises of the
Company or any of its affiliates any unpublished documents or any property
belonging to any former employer or any other person to whom Executive has an
obligation of confidentiality unless consented to by in writing the former
employer or person. Executive will use in the performance of his duties only
information which is (i) generally known and used by persons with training and
experience comparable to Executive’s and which is (x) common knowledge in the
industry or (y) is otherwise legally in the public domain, (ii) is otherwise
provided or developed by the Company or its affiliates or (iii) in the case of
materials, property or information belonging to any former employer or other
person to whom Executive has an obligation of confidentiality, approved for such
use in writing by such former employer or person.


(d)    Enforcement of Restrictive Covenants.


(i)    Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company


21

--------------------------------------------------------------------------------




shall have the right and remedy to enjoin, preliminarily and permanently,
Executive from violating or threatening to violate the Restrictive Covenants and
to have the Restrictive Covenants specifically enforced by any court or tribunal
of competent jurisdiction, it being agreed that any breach or threatened breach
of the Restrictive Covenants would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy to the Company. Such
right and remedy shall be independent of any others and severally enforceable,
and shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity.


(ii)    Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If any portion of
the foregoing provisions is found to be invalid or unenforceable because its
duration, the territory, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Executive in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.


(iii)    Reformation. The parties hereunder agree that it is their intention
that the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any tribunal of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the tribunal shall
reform the Restrictive Covenants such that they shall be enforceable to the
maximum extent permissible at law.


13.    Consent to Jurisdiction. The Company and Executive irrevocably consent to
the exclusive jurisdiction and venue of the 15th Judicial District Court in
Lafayette, Louisiana, in any judicial proceeding brought to enforce this
Agreement. The parties agree that any forum is an inconvenient forum and that a
lawsuit (or non-compulsory counterclaim) brought by one party against another
party, in a court of any jurisdiction other than the 15th Judicial District
Court in Lafayette, Louisiana should be forthwith dismissed or transferred to
15th Judicial District Court in Lafayette, Louisiana.




22

--------------------------------------------------------------------------------




14.    Assignment and Successors.


(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company will require any Surviving Entity resulting from a
Reorganization, Sale or Acquisition (if other than the Company) to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no Reorganization,
Sale or Acquisition had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


15.    Miscellaneous.


(a)    Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.


(b)    Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any tribunal of competent jurisdiction to be
invalid, illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect.


(c)    Other Agents. Nothing in this Agreement is to be interpreted as limiting
the Company from employing other personnel on such terms and conditions as may
be satisfactory to it, except that this Section 15(c) shall not override the
provision of Section 6(d)(i).




23

--------------------------------------------------------------------------------




(d)    Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.


(e)    Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Louisiana shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.


(f)    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:


To the Company:    LHC Group, Inc.
901 Hugh Wallis Road South
Lafayette, LA 70508
Attention: Chairman and CEO


To Executive:            Nicholas Gachassin, III
Address on File with Company Records


Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


(g)    Amendments and Modifications. This Agreement may be amended or modified
only by a writing signed by both parties hereto, which makes specific reference
to this Agreement.


(h)    Construction. Each party and his or its counsel have reviewed this
Agreement and have been provided the opportunity to revise this Agreement and
accordingly, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against either party.


(i)    Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for


24

--------------------------------------------------------------------------------




purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)    if the payment or distribution is payable in a lump sum, Executive’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh (7th) month following Executive’s separation from service;
and


(ii)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the six
(6)-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Executive’s death or the
first day of the seventh (7th) month following Executive’s separation from
service, whereupon the accumulated amount will be paid or distributed to
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.


(j)    Withholding. The Company or its subsidiaries, if applicable, shall be
entitled to deduct or withhold from any amounts owing from the Company or any
such affiliate to Executive any federal, state, local or foreign withholding
taxes, excise taxes, or employment taxes (“Taxes”) imposed with respect to
Executive’s compensation or other payments from the Company or any of its
affiliates. In the event the Company or its affiliates do not make such
deductions or withholdings, Executive shall indemnify the Company and its
affiliates for any amounts paid with respect to any such Taxes.


[Remainder of Page Intentionally Left Blank; Signatures on Next Page]


25

--------------------------------------------------------------------------------


















IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.




LHC GROUP, INC.




By:     /s/ Keith G. Myers                
Keith G. Myers
Chief Executive Officer




EXECUTIVE:




/s/ Nicholas Gachassin, III                
Nicholas Gachassin, III


26

--------------------------------------------------------------------------------




EXHIBIT A


Form of Release


THIS RELEASE ("Release") is granted effective as of the ____ day of _________,
20__, by ________ ("Executive") in favor of LHC Group, Inc. (the "Company").
This is the Release referred to that certain Employment Agreement effective as
of _________, 20__ by and between the Company and Executive (the "Employment
Agreement"), with respect to which this Release is an integral part.


FOR AND IN CONSIDERATION of the payments and benefits provided by Section 7 of
the Employment Agreement and the Company's other promises and covenants as
recited in the Employment Agreement, the receipt and sufficiency of which are
hereby acknowledged, Executive, for himself, his successors and assigns, now and
forever hereby releases and discharges the Company and all its past and present
officers, directors, stockholders, employees, agents, parent corporations,
predecessors, subsidiaries, affiliates, estates, successors, assigns, benefit
plans, consultants, administrators, and attorneys (hereinafter collectively
referred to as "Releasees") from any and all claims, charges, actions, causes of
action, sums of money due, suits, debts, covenants, contracts, agreements,
promises, demands or liabilities (hereinafter collectively referred to as
"Claims") whatsoever, in law or in equity, whether known or unknown, which
Executive ever had or now has from the beginning of time up to the date this
Release ("Release") is executed, including, but not limited to, claims under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 (and all of its
amendments), the Americans with Disabilities Act, as amended, or any other
federal or state statutes, all tort claims, all claims for wrongful employment
termination or breach of contract, and any other claims which Executive has,
had, or may have against the Releasees on account of or arising out of
Executive's employment with or termination from the Company; provided, however,
that nothing contained in this Release shall in any way diminish or impair (i)
any rights of Executive to the benefits conferred or referenced in the
Employment Agreement or Executive's Retention Bonus Agreement with the Company,
(ii) any rights to indemnification that may exist from time to time under the
Company’s bylaws, certificate of incorporation, Louisiana law or otherwise, or
(iii) Executive's ability to raise an affirmative defense in connection with any
lawsuit or other legal claim or charge instituted or asserted by the Company
against Executive.


Without limiting the generality of the foregoing, Executive hereby acknowledges
and covenants that in consideration for the sums being paid to him he has
knowingly waived any right or opportunity to assert any claim that is in any way
connected with any employment relationship or the termination of any employment
relationship which existed between the Company and


27

--------------------------------------------------------------------------------




Executive. Executive further understands and agrees that he has knowingly
relinquished, waived and forever released any and all remedies arising out of
the aforesaid employment relationship or the termination thereof, including,
without limitation, claims for backpay, front pay, liquidated damages,
compensatory damages, general damages, special damages, punitive damages,
exemplary damages, costs, expenses and attorneys' fees. Nothing in this Release
shall constitute a waiver of Executive's right to file an administrative charge
with the Equal Employment Opportunity Commission or other government agency
authorized to handle administrative employment claims, but Executive shall not
receive or accept, and waives his right to, any monetary relief or remedies
obtained on his behalf by any agency, organization, or other person.


Executive specifically acknowledges and agrees that he has knowingly and
voluntarily released the Company and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §
621, et seq., which Executive ever had or now has from the beginning of time up
to the date this Release is executed, including but not limited to those claims
which are in any way connected with any employment relationship or the
termination of any employment relationship which existed between the Company and
Executive. Executive further acknowledges and agrees that he has been advised to
consult with an attorney prior to executing this Release and that he has been
given twenty one (21) days to consider this Release prior to its execution.
Executive also understands that he may revoke this Release at any time within
seven (7) days following its execution. Executive understands, however, that
this Release shall not become effective and that none of the consideration
described above shall be paid to him until the expiration of the seven day
revocation period.


Executive agrees never to seek reemployment or future employment with the
Company or any of the other Releasees.


Executive acknowledges that the terms of this Release must be kept confidential.
Accordingly, Executive agrees not to disclose or publish to any person or
entity, except as required by law or as necessary to prepare tax returns, the
terms and conditions or sums being paid in connection with this Release.


It is understood and agreed by Executive that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Company or any of the other Releasees, by whom liability is expressly denied.


This Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal


28

--------------------------------------------------------------------------------




liabilities or value of his claims. Executive further acknowledges that he has
had a full and reasonable opportunity to consider this Release and that he has
not been pressured or in any way coerced into executing this Release.


Executive acknowledges and agrees that this Release may not be revoked at any
time after the expiration of the seven-day revocation period and that he will
not institute any suit, action, or proceeding, whether at law or equity,
challenging the enforceability of this Release. Executive further acknowledges
and agrees that, with the exception of an action to challenge his waiver of
claims under the ADEA, he shall not ever attempt to challenge the terms of this
Release, attempt to obtain an order declaring this Release to be null and void,
or institute litigation against the Company or any other Releasee based upon a
claim which is covered by the terms of the release contained herein, without
first repaying all monies paid to him under Section 7 of the Employment
Agreement. Furthermore, with the exception of an action to challenge his waiver
of claims under the ADEA, if Executive does not prevail in an action to
challenge this Release, to obtain an order declaring this Release to be null and
void, or in any action against the Company or any other Releasee based upon a
claim which is covered by the release set forth herein, Executive shall pay to
the Company and/or the appropriate Releasee all their costs and attorneys' fees
incurred in their defense of Executive's action.


This Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Louisiana. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.


This document contains all terms of the Release and supersedes and invalidates
any previous agreements or contracts. No representations, inducements, promises
or agreements, oral or otherwise, which are not embodied herein shall be of any
force or effect.


IN WITNESS WHEREOF, the undersigned acknowledges that he has read these three
pages and he sets his hand and seal this ____ day of ____________, 20___.


    


        


29

--------------------------------------------------------------------------------




    


Sworn to and subscribed
before me this _____ day of
______________, 20___.


_____________________
Notary Public


My Commission Expires:


_____________________




 


A-3
        


30

--------------------------------------------------------------------------------






Exhibit B


Restricted Territory




The Restricted Territory shall include the following counties and parishes in
the states where the Company and its subsidiaries and affiliates conduct
business:


ALABAMA
Autauga, Baldwin, Barbour, Bibb, Blount, Bullock, Butler, Calhoun, Chambers,
Choctaw, Clarke, Clay, Cleburne, Coffee, Colbert, Conecuh, Coosa, Covington,
Crenshaw, Cullman, Dale, Dallas, DeKalb, Elmore, Escambia, Etowah, Fayette,
Franklin, Geneva, Greene, Hale, Henry, Houston, Jackson, Jefferson, Lamar,
Lauderdale, Lawrence, Lee, Limestone, Lowndes, Macon, Madison, Marengo, Marion,
Marshall, Mobile, Monroe, Montgomery, Morgan, Perry, Pickens, Pike, Randolph,
Russell, Shelby, St. Clair, Talladega, Tallapoosa, Tuscaloosa, Walker,
Washington, Wilcox, Winston


ARIZONA
Cochise, Coconino, Gila, Maricopa, Navajo, Pima, Pinal, Santa Cruz, Yavapai


ARKANSAS
Arkansas, Ashley, Baxter, Benton, Boone, Bradley, Calhoun, Carroll, Clark,
Cleburne, Cleveland, Conway, Crawford, Crittenden, Cross, Dallas, Desha, Drew,
Faulkner, Franklin, Fulton, Garland, Grant, Hempstead, Hot Spring, Howard,
Independence, Izard, Jackson, Jefferson, Johnson, Lafayette, Lawrence, Lee,
Lincoln, Little River, Logan, Lonoke, Madison, Marion, Miller, Mississippi,
Monroe, Montgomery, Nevada, Newton, Ouachita, Perry, Phillips, Pike, Poinsett,
Polk, Pope, Prairie, Pulaski, Randolph, Saline, Scott, Searcy, Sebastian,
Sevier, Sharp, St. Francis, Stone, Union, Van Buren, Washington, White,
Woodruff, Yell


CALIFORNIA
Alameda, Butte, Contra Costa, Glenn, Merced, San Joaquin, Shasta, Solano,
Stanislaus, Tehama


COLORADO
Adams, Alamosa, Arapahoe, Boulder, Broomfield, Conejos, Costilla, Denver,
Douglas, El Paso, Elbert, Huerfano, Jefferson, Larimer, Lincoln, Rio Grande,
Saguache, Teller, Washington, Weld


FLORIDA


31

--------------------------------------------------------------------------------




Alachua, Citrus, Escambia, Lake, Levy, Marion, Okaloosa, Putnam, Santa Rosa,
Sumter, Walton


GEORGIA
Atkinson, Banks, Barrow, Bartow, Ben Hill, Berrien, Brooks, Butts, Carroll,
Catoosa, Chattooga, Cherokee, Clarke, Clayton, Clinch, Cobb, Colquitt, Cook,
Coweta, Dade, Dawson, Decatur, Dekalb, Douglas, Echols, Fannin, Fayette, Floyd,
Forsyth, Fulton, Gilmer, Gordon, Grady, Gwinnett, Habersham, Hall, Haralson,
Harris, Heard, Henry, Irwin, Jackson, Lanier, Lowndes, Lumpkin, Madison,
Meriwether, Murray, Muscogee, Newton, Oconee, Paulding, Pickens, Polk,
Rabun, Rockdale, Spalding, Stephens, Thomas, Tift, Towns, Troup, Turner, Union,
Walker, Walton, Ware, White, Whitfield, Worth


IDAHO
Ada, Bannock, Bear Lake, Benewah, Bingham, Blaine, Boise, Bonner, Bonneville,
Butte, Camas, Canyon, Caribou, Cassia, Clark, Custer, Elmore, Franklin,
Freemont, Gem, Gooding, Jefferson, Jerome, Kootenai, Lemhi, Lincoln, Madison,
Minidoka, Oneida, Owyhee, Payette, Power, Shoshone, Teton, Twin Falls


ILLINOIS
Alexander, Bond, Bureau, Calhoun, Cass, Champaign, Christian, Clark, Clay,
Clinton, Coles, Cook, Crawford, Cumberland, Dewitt, Douglas, DuPage, Edgar,
Edwards, Effingham, Fayette, Ford, Franklin, Fulton, Gallatin, Greene, Grundy,
Hamilton, Hardin, Henry, Iroquois, Jackson, Jasper, Jefferson, Jersey, Johnson,
Kane, Kankakee, Knox, Lake, Lasalle, Lawrence, Lee, Livingston, Logan, Macon,
Macoupin, Madison, Marion, Marshall, Mason, Massac, McHenry, Mclean, Menard,
Mercer, Monroe, Montgomery, Morgan, Moultrie, Peoria, Perry, Piatt, Pope,
Pulaski, Putnam, Randolph, Richland, Rock Island, Saline, Sangamon, Scott,
Shelby, St. Clair, Stark, Tazewell, Union, Vermillion, Wabash, Washington,
Wayne, White, Whiteside, Will, Williamson, Woodford


KENTUCKY
Allen, Anderson, Boone, Bourbon, Boyle, Butler, Caldwell, Campbell, Casey,
Christian, Clark, Clinton, Crittenden, Cumberland, Daviess, Edmonson, Estill,
Fayette, Franklin, Fulton, Garrard, Grayson, Green, Hardin, Harrison, Hart,
Henderson, Hickman, Jessamine, Kenton, Lincoln, Livingston, Logan, Lyon,
Madison, Marshall, Mercer, Metcalfe, McCreary, Monroe, Nicholas, Owen, Pulaski,
Rockcastle, Russell, Scott, Simpson, Taylor, Todd, Trigg, Union, Warren, Wayne,
Webster, Woodford


LOUISIANA


32

--------------------------------------------------------------------------------




Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier,
Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto,
East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant,
Iberia, Iberville, Jackson, Jefferson, Jefferson Davis, La Salle, Lafayette,
Lafourche, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans,
Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, St.
Bernard, St. Charles, St. Helena, St. James, St. John the Baptist, St. Landry,
St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union,
Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West
Feliciana, Winn


MARYLAND
Anne Arundel, Baltimore, Jurisdiction of Baltimore City, Calvert, Caroline,
Carroll, Charles, Dorchester, Frederick, Harford, Howard, Montgomery, Prince
George’s, Queen Anne’s, St. Mary’s, Talbot, Washington, Wicomico, Worcester.


MISSISSIPPI
Adams, Amite, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Claiborne,
Clarke, Clay, Coahoma, Copiah, Covington, Desoto, Forrest, Franklin, George,
Greene, Grenada, Hancock, Harrison, Hinds, Holmes, Humphreys, Issaquena,
Jackson, Jasper, Jefferson, Jefferson Davis, Jones, Kemper, Lafayette, Lamar,
Lauderdale, Lawrence, Leake, Leflore, Lincoln, Lowndes, Madison, Marion,
Marshall, Montgomery, Neshoba, Newton, Noxubee, Oktibbeha, Panola, Pearl River,
Perry, Pike, Pontotoc, Quitman, Rankin, Scott, Sharkey, Simpson, Smith, Stone,
Sunflower, Tallahatchie, Tate, Tippah, Tunica, Union, Walthall, Warren,
Washington, Wayne, Webster, Wilkinson, Winston, Yalobusha, Yazoo


MISSOURI
Audrain, Barry, Barton, Bollinger, Butler, Camden, Cape Girardeau, Carter,
Cedar, Christian, Dade, Dallas, Douglas, Dunklin, Franklin, Gasconade, Greene,
Hickory, Howell, Jasper, Lawrence, Laclede, Lincoln, Marion, McDonald,
Mississippi, Monroe, Montgomery, New Madrid, Newton, Ozark, Pemiscot, Pike,
Pulaski, Polk, Ralls, Reynolds, Scott, Shelby, St. Charles, St. Louis, Stoddard,
Stone, Taney, Texas, Warren, Wayne, Webster, Wright


NORTH CAROLINA
Alamance, Beaufort, Bladen, Brunswick, Carteret, Caswell, Chatham, Columbus,
Craven, Cumberland, Duplin, Durham, Edgecombe, Franklin, Granville, Greene,
Guilford, Halifax, Harnett, Hoke, Johnston, Jones, Lee, Lenoir, Martin, Moore,
Nash, New Hanover, Onslow, Orange, Pamlico, Pender, Person, Pitt, Randolph,
Robeson, Rockingham, Sampson, Vance, Wake, Warren, Wayne, Wilson


33

--------------------------------------------------------------------------------






OHIO
Adams, Athens, Belmont, Brown, Coshocton, Fairfield, Fayette, Gallia, Guernsey,
Harrison, Highland, Hocking, Jackson, Jefferson, Lawrence, Licking, Meigs,
Monroe, Morgan, Muskingum, Noble, Perry, Pickaway, Pike, Ross, Scioto,
Tuscarawas, Vinton, Washington


OREGON
Benton, Clackamas, Douglas, Jackson, Josephine, Linn, Marion, Multnomah, Polk,
Washington, Yamhill


RHODE ISLAND
Bristol, Kent, Newport, Providence, Washington


SOUTH CAROLINA
Abbeville, Aiken, Allendale, Anderson, Bamberg, Barnwell, Beaufort, Berkeley,
Calhoun, Charleston, Cherokee, Chester, Chesterfield, Clarendon, Colleton,
Darlington, Dillon, Dorchester, Edgefield, Fairfield, Florence, Georgetown,
Greenville, Greenwood, Hampton, Horry, Jasper, Kershaw, Lancaster, Laurens, Lee,
Lexington, Marion, Marlboro, McCormick, Newberry, Oconee, Orangeburg, Pickens,
Richard, Richland, Saluda, Spartanburg, Sumter, Union, Williamsburg, York


TENNESSEE
Anderson, Bedford, Benton, Bledsoe, Blount, Bradley, Campbell, Cannon, Carroll,
Carter, Cheatham, Chester, Claiborne, Clay, Cocke, Coffee, Crockett, Cumberland,
Davidson, Decatur, Dekalb, Dickson, Dyer, Fayette, Fentress, Franklin, Gibson,
Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hardeman, Hardin,
Hawkins, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Jackson,
Jefferson, Johnson, Knox, Lake, Lauderdale, Lawrence, Lewis, Lincoln, Loudon,
Macon, Madison, Marion, Marshall, Maury, McMinn, McNairy, Meigs, Monroe,
Montgomery, Moore, Morgan, Obion, Overton, Perry, Pickett, Polk, Putnam, Rhea,
Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier, Shelby, Smith, Stewart,
Sullivan, Sumner, Tipton, Trousdale, Unicoi, Union, Van Buren, Warren,
Washington, Wayne, Weakley, White, Williamson, Wilson


TEXAS
Andrews, Angelina, Armstrong, Borden, Bowie, Briscoe, Camp, Carson, Cass,
Castro, Cherokee, Collin, Crane, Crosby, Dallas, Dawson, Deaf Smith, Delta,
Denton, Donley, Ector, Ellis, Erath, Fannin, Floyd, Franklin, Garza, Glasscock,
Gray, Grayson, Gregg, Hale, Hall, Hardin, Harrison, Hartley, Hockley, Hood,
Hopkins, Howard, Hunt, Hutchinson, Jefferson, Johnson, Kaufman, Lamar, Lamb,
Liberty, Loving, Lubbock, Lynn, Marion, Martin, Midland, Moore, Morris,
Nacogdoches,


34

--------------------------------------------------------------------------------




Oldham, Orange, Panola, Parker, Pecos, Polk, Potter, Rains, Randall, Reagan, Red
River, Reeves, Rockwell, Rusk, San Jacinto, Shelby, Smith, Somervell, Swisher,
Tarrant, Terry, Titus, Tyler, Upshur, Upton, Ward, Winkler, Wise, Wood


VIRGINIA
Bedford, Bedford City, Bland, Botetourt, Carroll, Craig, Floyd, Franklin, Galax
City, Giles, Grayson, Montgomery, Pulaski, Roanoke, Roanoke City, Smyth,
Tazewell, Wythe


WASHINGTON
Adams, Clallam, Cowlitz, Ferry, Grant, Grays Harbor, Jefferson, King, Lewis,
Lincoln, Mason, Pacific, Pend Oreille, Pierce, Snohomish, Spokane, Stevens,
Thurston, Wahkiakum


WEST VIRGINIA
Barbour, Boone, Braxton, Cabell, Calhoun, Doddridge, Fayette, Gilmer, Grant,
Greenbrier, Hampshire, Hardy, Harrison, Jackson, Kanawha, Lewis, Lincoln, Logan,
Marion, Marshall, Mason, McDowell, Mercer, Mingo, Monongalia, Monroe, Nicholas,
Ohio, Pendleton, Pleasants, Pocahontas, Preston, Putnam, Raleigh, Randolph,
Ritchie, Roane, Summers, Taylor, Tucker, Tyler, Upshur, Wayne, Webster, Wetzel,
Wirt, Wood, Wyoming


WISCONSIN
Dodge, Fond Du Lac, Jefferson, Kenosha, Milwaukee, Ozaukee, Racine, Rock,
Sheboygan, Walworth, Washington, Waukesha




35